Citation Nr: 0317944	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  02-05 019A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York




THE ISSUE

Entitlement to reimbursement or payment for the cost of 
private medical services provided to the veteran at the 
Champlain Valley Physicians Hospital on December 3, 2001, and 
January 9, 2002.  



ATTORNEY FOR THE BOARD

J. Johnston, Counsel  







INTRODUCTION

The veteran is reported to have had active military service 
from February 1968 to February 1972.  

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an adverse determination of the 
Department of Veterans Affairs (VA) Healthcare Network, 
Upstate New York Network Authorization Office (VAMC), in 
Canandaigua, New York which denied payment of the cost of 
private medical expenses incurred by the veteran for stress 
tests performed at the Champlain Valley Physicians Hospital 
on December 3, 2001, and January 9, 2002. 


REMAND

As no previous notice had been provided by the VAMC, in March 
2003, the Board sent a letter to the veteran informing him of 
the provisions of the Veterans Claims Assistance Act of 2000 
(hereinafter VCAA).  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002) and implementing regulations, now codified 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  
The Board sent the VCAA letter to the veteran under the 
provisions of 38 C.F.R. § 19.9(a)(2)(ii).  This regulatory 
provision, however, was subsequently invalidated by the 
United States Court of Appeals for the Federal Circuit.  See 
Disabled American Veterans, et. al., v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  In view of the 
Federal Circuit's holding, the only course of action is to 
remand the matter to the VAMC, which must give the veteran 
proper notice of VCAA and the duties to assist and notify.  

Although there are copies of billing statements, there are no 
copies of the records of any actual medical treatment 
provided to the veteran at the Champlain Valley Physicians 
Hospital on December 3, 2001, and January 9, 2002, which form 
the basis of the veteran's claim.  Without such records, the 
Board cannot perform an adequate appellate review of the 
veteran's claim in accordance with the applicable laws and 
regulations governing VA payment of unauthorized medical 
expenses.  These records must be collected.  

The veteran's claims folder was not forwarded to the Board 
with the VAMC medical expense file.  Without the claims 
folder, the Board cannot perform an adequate appellate review 
of the veteran's claim in accordance with the applicable laws 
and regulations governing VA payment of unauthorized medical 
expenses.  The claims folder is necessary for the Board to 
identify the veteran's service-connected disabilities and to 
determine whether his private medical treatment was for 
service connected disability or for any condition shown to be 
aggravating a service-connected disability.  The claims 
folder also indicates whether the veteran has appointed an 
authorized representative to assist him in pursuing his 
claim.  

The VAMC denied this claim on the basis that VA facilities 
were feasibly available (and perhaps that the treatment was 
non-emergent), but there is no evidence or discussion of the 
locations of VA medical facilities in geographic relation to 
the veteran's residence.  Additionally, there is no medical 
opinion on file (or other substantive discussion) that the 
treatment was non-emergent (the "disagreement forms" on 
file, apparently completed by RN's, do not contain discussion 
of the emergent nature of treatment).  Additionally, the 
Board notes that new regulations were promulgated, effective 
from May 2000, authorizing payment for non-VA treatment for 
non-service connected conditions for certain veterans who 
have no medical insurance and no other recourse for payment.  
38 C.F.R. §§ 17.1000-17.1008 (2002).  There was no discussion 
or consideration of these regulations in deciding the 
veteran's claim (and the veteran has not been notified of 
these regulations).  

For these reasons and bases, the case is remanded to the VAMC 
for the following:

1.  The VAMC must provide proper notice 
of VCAA to the veteran, notify him (and 
any representative identified in the 
veteran's claims folder) of the evidence 
necessary to substantiate his claim, and 
offer to assist him in the collection of 
any evidence he reasonable identifies.  
Such notification should include a copy 
of the regulations authorizing the 
payment by VA of unauthorized medical 
expenses including 38 C.F.R. §§ 17.120, 
and 17.1000 through 17.1008 (2002).  
The VAMC should have the veteran properly 
complete a medical release form for 
treatment he received at the Champlain 
Valley Physicians Hospital on or about 
December 3, 2001, and January 9, 2002, 
and then collect copies of all records 
documenting the private medical services 
for which the veteran requests VA pay.  
The veteran should also be given the 
opportunity of presenting any additional 
evidence or argument he may have in 
support of his claim.

2.  After completing the above 
development, the VAMC should review the 
evidence on file and, if it appears that 
the private medical treatment was not 
emergent in nature, a medical opinion on 
this question should be obtained and 
added to the medical expense file.  

3.  If the benefit sought is not granted 
in full, the VAMC should provide the 
veteran (and any representative 
identified in the veteran's claims 
folder) with a supplemental statement of 
the case which contains a recitation of 
all applicable laws and regulations and a 
complete discussion of reasons and bases 
of the denial of his claim (which would 
include a medical opinion on the emergent 
nature of private treatment, and a 
discussion of the geographic elements 
(distances) involved in the veteran 
having access to VA treatment).  
Thereafter, the case should be returned 
to the Board together with the veteran's 
complete VA claims folder (if it is 
necessary to obtain this folder from the 
supervising RO, then such action should 
be taken) for further appellate review.  
The veteran need do nothing further until 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




